Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a handheld extruder that comprises a grip detachably connected to the main body by an interconnection means preset to pass from a coupling configuration, in which the grip is joined to the main body, to an uncoupling configuration, in which the grip is separated from the main body, the interconnection means comprising an electrical mating means electrically and detachably connecting at least part of the means supported by the main body to an electrical control means arranged on the grip.
Miceli et al (US 2006/0051442), the closest prior art, discloses a handheld extruder welding device for welding thermoplastic synthetic material, including an extruder screw, a drive system for the extruder screw and a hot air unit with a blower, where the blower and the drive system are integrated in a housing including several parts, where a cooling body with air inlets is located on the housing on the screw side. Miceli does not teach or suggest a handheld extruder that comprises a grip detachably connected to the main body by an interconnection means preset to pass from a coupling configuration, in which the grip is joined to the main body, to an uncoupling configuration, in which the grip is separated from the main body, the interconnection means comprising an electrical mating means electrically and detachably connecting at least part of the means supported by the main body to an electrical control means arranged on the grip.
Bortoli (US 2005/0129796) discloses an extruder for welding plastic components, comprising a front part for plasticizing and ejecting additional plastic welding material, and a rear part, for feeding and breaking up a continuous filament made of the additional plastic material. Bortoli does not teach or suggest a handheld extruder that comprises a grip detachably connected to the main body by an interconnection means preset to pass from a coupling configuration, in which the grip is joined to the main body, to an uncoupling configuration, in which the grip is separated from the main body, the interconnection means comprising an electrical mating means electrically and detachably connecting at least part of the means supported by the main body to an electrical control means arranged on the grip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746